DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of  Species I: Figs. 1-9 and 9a: a convertible garment defined by a skirt  in the reply filed on 11 July 2022 is acknowledged.
The reply identified claims 1-8 as reading on the elected species.  Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 July 2022.
The present action treats claims 1-8 on the merits.
Claim Objections
Claims 4-5 are objected to because of the following informalities:  
Claims 4-5 each recite “second fastening means” in lines 7 and 10 of claim 4 and line 2 of claim 5; it is understood each of these should read “second fastening elements”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Johnston, US 1,966,861].
Regarding claim 1:
Johnston teaches (Figs. 1-3):
Convertible garment (“garment”; pg. 1 lines 43-44) configured to cover at least part of a user’s body and comprising:
-a shaped rear sheet (see annotated Figs 1-3 a below) and a shaped front sheet (see annotated Figs 1-3 a below) superimposable onto one another (via flaps 18 and 18’) to define a configuration of the garment and each delimited by a lower edge (see annotated Figs 1-3 a below), by an upper edge (see annotated Figs 1-3 a below) and by two lateral edges (see annotated Figs 1-3 a below) interposed between the lower edge and the upper edge;
-a belt element (see annotated Figs 1-3 a below) carried by one of said rear sheet and front sheet and configured to gird a portion of the user’s body;
-first fastening elements (see annotated Figs 1-3 a below) carried by the belt element; and
-second fastening elements (see annotated Figs 1-3 a below) carried by the other of said rear sheet and front sheet and couplable with the first fastening elements (as in Fig. 3) to determine a superimposition position between end lateral portions of the rear sheet (see annotated Figs 1-3 a below) and corresponding end lateral portions of the front sheet (see annotated Figs 1-3 a below), each carrying one respective said lateral edge (see annotated Figs 1-3 a below);
wherein the superimposed end lateral portions define respective lateral openings (see annotated Figs 1-3 a below) of said garment;
and wherein, at least in a closing condition of said belt element, said superimposed end lateral portions are decoupled from one another (“panels 10 and 11 are separated from each other throughout their entire extent so that there is plenty of ventilation” (pg. 1 lines 85-87) so as to delimit said lateral openings along a longitudinal direction (see annotated Figs 1-3 a below) of said garment.

    PNG
    media_image1.png
    1010
    1370
    media_image1.png
    Greyscale



Regarding claim 5:
Johnston teaches the convertible garment as claimed in claim 1, as set forth above.
Johnston further teaches wherein the second fastening means are carried by a further belt element (refer to annotated Figs 1-3 a above wherein further belt element is identified) fixed to said other of said rear sheet and front sheet and configured to gird said portion of the user’s body.


Regarding claim 6:
Johnston teaches the convertible garment as claimed in claim 1, as set forth above.
Johnston further teaches wherein the belt element is carried by the rear sheet and the second fastening elements are carried by the front sheet (refer annotated Figs 1-3 a above wherein the belt element and second elements identified in the annotated figures are as claimed).

Regarding claim 7:
Johnston teaches the convertible garment as claimed in claim 6, as set forth above.
Johnston further teaches wherein the belt element is fixed to the upper edge of the rear sheet (refer to annotated Figs 1-3 a above wherein belt element and upper edge is identified) and wherein the second fastening elements are fixed at the upper edge of the front sheet (refer to annotated Figs 1-3 a above wherein second fastening elements and upper edge are identified)
(to the extent disclosed on page 7 of the present specification and the drawings showing second fastening elements 6 fixed to upper edge 3a of front sheet 3, Johnston meets the limitation.)

Regarding claim 8:
Johnston teaches the convertible garment as claimed in claim 5, as set forth above.
	Johnston further teaches wherein the further belt element is fixed to the upper edge of the front sheet (refer to annotated Figs 1-3 a above wherein further belt element and upper edge are identified)




Claims 1-2 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Harris, US 502,253].
Regarding claim 1:
	Harris teaches (Figs. 1-4):
Convertible garment configured to cover at least part of a user’s body and comprising:
-a shaped rear sheet (see annotated Figs. 1-3 – a below) and a shaped front sheet (see annotated Fig. 1 – a below) superimposable (Figs. 2 and 3) onto one another to define a configuration of the garment (that depicted in Fig. 2) and each delimited by a lower edge (see annotated Figs. 1-3 – a below), by an upper edge (see annotated Figs. 1-3 – a below) and by two lateral edges (see annotated Figs. 1-3 – a below) interposed between the lower edge and the upper edge;
-a belt element (B…waistband-lining; pg. 1 line 46) carried by one of said rear sheet and front sheet (it is carried by the rear sheet as shown in Figs 2-3) and configured to gird a portion of the user’s body (Fig. 1);
-first fastening elements (see annotated Figs. 1-3 – a below) carried by the belt element (Figs. 2-3); and
-second fastening elements (“fastening devices h”; pg. 1 line 55; see also annotated Figs. 1-3 – a below) carried by the other (Figs 1-3) of said rear sheet and front sheet and couplable with the first fastening elements (“adapted to engage each other”; pg. 1 lines 55-56) to determine a superimposition position between end lateral portions of the rear sheet and corresponding end lateral portions of the front sheet (see annotated Figs. 1-3 – a below), each carrying one respective said lateral edge (see annotated Figs. 1-3 – a below);
wherein the superimposed end lateral portions define respective lateral openings (see annotated Figs. 1-3 – a below) of said garment;
and wherein, at least in a closing condition of said belt element (belt element B is closed; Figs. 1-3), said superimposed end lateral portions are decoupled from one another (via the space below fasteners h and i) so as to delimit said lateral openings along a longitudinal direction see annotated Figs. 1-3 – a below  of said garment.

    PNG
    media_image2.png
    859
    1142
    media_image2.png
    Greyscale

	Regarding claim 2:
	Harris teaches the convertible garment as claimed in claim 1, as set forth above.
	Harris further teaches and comprising third fastening elements (see annotated Figs. 1-3 – b below) carried by said belt element (Figs. 2-3);
	said second fastening elements being selectively couplable with the first fastening elements (as in Fig. 2) or with the third fastening elements (as in Fig. 3) to determine two different superimposition positions (i.e. one as in Fig. 2 and another as in Fig. 3) of said end lateral portions defining, respectively, two configurations (i.e. that of Fig. 2 and that of Fig. 3) of said garment different from one another. 

    PNG
    media_image3.png
    859
    1100
    media_image3.png
    Greyscale


Regarding claim 6:
Harris teaches the convertible garment as claimed in claim 1, as set forth above.
Johnston further teaches wherein the belt element is carried by the rear sheet and the second fastening elements are carried by the front sheet (refer annotated Figs 1-3 a above wherein the belt element B and second elements h in the figures are as claimed).


Regarding claim 7:
Harris teaches the convertible garment as claimed in claim 6, as set forth above.
Harris further teaches wherein the belt element is fixed to the upper edge of the rear sheet (refer to annotated Figs 1-3 a above wherein belt element B is fixed to the identified upper edge) and wherein the second fastening elements are fixed at the upper edge of the front sheet (refer to annotated Figs 1-3 a above wherein second fastening elements and upper edge are identified)
(to the extent disclosed on page 7 of the present specification and the drawings showing second fastening elements 6 fixed to upper edge 3a of front sheet 3, Harris meets the limitation.)




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over [Treyger, US 2017/0135421].
Regarding claim 1:
Treyger teaches (Figs 1-2):
Convertible garment configured to cover at least part of a user’s body and comprising:
-a shaped rear sheet (one “rectangular element 120”; para 67; see also annotated Figs. 1-2 – a below) and a shaped front sheet (the other “rectangular element 120”; para 67; see also annotated Figs. 1-2 – a below) superimposable onto one another (as in Fig. 6B) to define a configuration of the garment (the configuration of Fig. 6B) and each delimited by a lower edge (see annotated Figs. 1-2 – a below), by an upper edge (see annotated Figs. 1-2 – a below) and by two lateral edges (see annotated Figs. 1-2 – a below) interposed between the lower edge and the upper edge;
-a belt element (see annotated Figs. 1-2 – b below) carried by one of said rear sheet and front sheet and configured to gird a portion of the user’s body;
-first fastening elements (see annotated Figs. 1-2 – b below) carried by the belt element
-second fastening elements (see Figs. 1-2 – b below) carried by the other of said rear sheet and front sheet 

    PNG
    media_image4.png
    525
    1424
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    554
    1321
    media_image5.png
    Greyscale

Although Treyger as embodied in Figs. 1-2 teaches first and second fastening elements, Treyger as embodied in Figs. 1-2 does not expressly teach second fastening elements couplable with the first fastening elements .
However, Treyger as embodied in para 67 teaches “fasteners…may be…suitable for removably connecting one part of the element 120 to another part of the element 120” and that “plurality of fasteners may…be complementary to one another”.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the garment of Treyger Figs 1-2 such that its first and second fastening elements are couplable with one another, as in Treyger para 67, in order to yield the predictable result of affording a user the ability to secure the garment at the corners of the sheets when configured as in Fig. 6B.
The modified Treyger does not expressly teach second fastening elements couplable with the first fastening elements to determine a superimposition position between end lateral portions of the rear sheet and corresponding end lateral portions of the front sheet, each carrying one respective said lateral edge; wherein the superimposed end lateral portions define respective lateral openings of said garment; and wherein, at least in a closing condition of said belt element, said superimposed end lateral portions are decoupled from one another so as to delimit said lateral openings along a longitudinal direction of said garment.
However, in further view of Treyger:
Treyger as embodied in Fig. 6B teaches front and rear sheets wherein the couplable fastening elements determine a superimposition position (see annotated Fig. 6B – a below) between end lateral portions of the rear sheet (see annotated Fig. 6B – a below) and corresponding end lateral portions of the front sheet (see annotated Fig. 6B – a below), each carrying one respective said lateral edge;
wherein the superimposed end lateral portions define respective lateral openings (see annotated Fig. 6B – a below) of said garment;
and wherein, at least in a closing condition of said belt element (i.e. when the garment is assembled as in Fig. 6B), said superimposed end lateral portions are decoupled from one another (portions are decoupled at the identified region in annotated Fig. 6B - below) so as to delimit said lateral openings along a longitudinal direction (see annotated Fig. 6B – a below) of said garment.
Treyger further teaches garment, so configured, is “suitable to be worn as a…skirt”; para 75. 


    PNG
    media_image6.png
    374
    1106
    media_image6.png
    Greyscale


	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Treyger such that its first and second fastening elements are couplable with one another to determine a superimposition position between end lateral portions of the rear sheet and corresponding end lateral portions of the front sheet, each carrying one respective said lateral edge; wherein the superimposed end lateral portions define respective lateral openings of said garment; and wherein, at least in a closing condition of said belt element, said superimposed end lateral portions are decoupled from one another so as to delimit said lateral openings along a longitudinal direction of said garment, as in Treyger Fig. 6B, in order to afford the user the ability to wear the garment as a skirt, as taught by Treyger (para 75).

	Regarding claim 2:
	The modified Treyger teaches the convertible garment as claimed in claim 1, as set forth above.
	Treyger as embodied in Figs. 1-2 further teaches comprising third fastening elements carried by said belt element (see annotated Figs. 1-2 – c below):

    PNG
    media_image7.png
    554
    1321
    media_image7.png
    Greyscale

Treyger as embodied in Figs. 1-2 does not expressly teach said second fastening elements being selectively couplable with the first fastening elements or with the third fastening elements to determine two different superimposition positions of said end lateral portions defining, respectively, two configurations of said garment different from one another.  
However, Treyger as embodied in para 67 teaches “fasteners…may be…suitable for removably connecting one part of the element 120 to another part of the element 120” and that “plurality of fasteners may…be complementary to one another”.
Further, Treyger as embodied in para 75, and in reference to the embodiment of Fig. 6B, teaches the limitation: “It should be understood that the diameter or length of the cylindrically shaped garment can be modified by selectively engaging the fasteners 102 located further along either end of the rectangular element of a customizable sleeve instead of, or in addition to, the fasteners displaced at the top 110 and bottom 112 edges of the customizable sleeve 120.”  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Treyger such that its second fastening elements be selectively couplable with the first fastening elements or with the third fastening elements to determine two different superimposition positions (the second superimposition position being defined when the third and second fastening elements are coupled) of said end lateral portions defining, respectively, two configurations (i.e. one as in Fig. 6B and another when second and third fastening elements are coupled) of said garment different from one another in order to achieve adjustability in the diameter of the sleeve, as taught by Treyger paras 67 and 75.

	Regarding claim 3:
	The modified Treyger teaches the garment as claimed in claim 2, as set forth above.
	The modified Treyger further teaches wherein, in one of said two superimposition positions (i.e. the one as in Fig. 6B), the rear sheet wraps at least partially the front sheet so that the end lateral portions of the rear sheet are external relative to the end lateral portions of the front sheet
(see annotated Fig. 6B – b below)

    PNG
    media_image8.png
    472
    1095
    media_image8.png
    Greyscale

 	The modified Treyger does not expressly teach wherein, in the other of said two superimposition positions (i.e. when second and third fasteners are coupled), the front sheet wraps at least partially around the rear sheet so that the end lateral portions of the rear sheet are internal relative to the end lateral portions of the front sheet.
	However, in further view of Treyger:
	In the first configuration, identified above, the surfaces 115 are external to the garment, with surfaces 116 facing inward.  However, Treyger as embodied in Figs. 12A-12B teaches a garment wherein the surface 115 of one sheet is external to the garment (Fig. 12A), while the surface 116 of another sheet is also external to the garment (Fig. 12B).  Treyger further teaches “first surface…may have a different color or aesthetic appearance from the second surface” (para 77).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Treyger such that, in its other superimposition position (i.e. when second and third fasteners are coupled), the surface 115 of the front sheet faces the surface of 116 of the rear sheet, as in Treyger Figs. 12A-12B and that the two be different colors as in Treyger para 77 in order to arrive at a skirt having different colors on its front and rear portions for aesthetic and design purposes, as suggested by Treyger (para 77).  In adopting the modification, one would arrive at the claimed limitations insofar as the front sheet wrapping around at least partially around the rear sheet is only one of two possible options to arrive at a tubular skirt; i.e. one of ordinary skill would recognize that the second configuration would be obtainable by leaving the rear sheet in place as in Fig. 6B and subsequently decoupling the first and third fasteners, then rotating the front sheet 180 degrees such that its surface 115 faces inward and enables coupling of second and third fasteners in such a way that the front sheet wraps around the rear sheet at lateral end portions.
	Accordingly, the modified Treyger teaches wherein, in the other of said two superimposition positions (i.e. when second and third fasteners are coupled), the front sheet wraps at least partially around the rear sheet so that the end lateral portions of the rear sheet are internal relative to the end lateral portions of the front sheet

	Regarding claim 4:
	Treyger teaches the convertible garment as claimed in claim 3, as set forth above.
	The modified Treyger further teaches wherein said first fastening elements are arranged on a first side of the belt element (i.e. that of the obverse surface; refer to annotated Figs. 1-2 – a-c above presented in addressing claims 1-2), apt to face, in use, the user’s body (as in Fig. 6B wherein surface 116 is configured to face the user’s body), and wherein said third fastening elements are arranged on a second side of the belt element (i.e. that of the other surface; refer also to annotated Figs. 1-2 – a-c above presented in addressing claims 1-2) opposite (“obverse”) the first side;
	wherein, by coupling said second fastening means to said first fastening means, said one of said two superimposition positions is determined (i.e. as in Fig. 6B and described above in addressing claims 1-3), and wherein by coupling said second fastening means with said third fastening means (as set forth in addressing claim 3), said other of said two superimposition positions is determined.
	
	Regarding claim 5:
	Treyger teaches the convertible garment as claimed in claim 1, as set forth above.
	The modified Treyger further meets the limitation wherein the second fastening means are carried by a further belt element fixed (see annotated Figs. 1-2 – d below) fixed to said other of said rear sheet and front sheet and configured to gird (as in Fig. 6B) said portion of the user’s body.


    PNG
    media_image9.png
    554
    1321
    media_image9.png
    Greyscale

	Regarding claim 6:
	Treyger teaches the convertible garment as claimed in claim 1, as set forth above.
	The modified Treyger further meets the limitation wherein the belt element is carried by the rear sheet and the second fastening elements are carried by the front sheet (refer to annotated Figs. 1-2 – a-b presented above in addressing claim 1 wherein belt element, rear sheets, second fastening elements, and front sheet are identified; 

Regarding claim 7:
Treyger teaches the convertible garment as claimed in claim 6, as set forth above.
The modified Treyger further meets the limitation wherein the belt element is fixed to the upper edge of the rear sheet (see annotated Figs. 1-2 – a-b presented above in addressing claim 1) and wherein the second fastening elements are fixed at the upper edge of the front sheet (see annotated Figs. 1-2 – a-b presented above in addressing claim 1)
(to the extent disclosed on page 7 of the present specification and the drawings showing second fastening elements 6 fixed to upper edge 3a of front sheet 3, Treyger meets the limitation.)

Regarding claim 8:
Treyger teaches the convertible garment as claimed in claim 5, as set forth above.
	The modified Treyger further meets the limitation wherein the further belt element is fixed to the upper edge of the front sheet (see annotated Figs 1-2 -  a and d presented above in addressing claims 1 and 5 identifying further belt element and upper edge of front sheet).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
[Cohn, US 947,479] teaches a skirt comprising a plurality of superimposition positions
[Yesayan, US 3,218,651] teaches a skirt comprising a plurality of superimposition positions, as well as fasteners 30a and 32a on either side of a belt element (Fig. 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./Examiner, Art Unit 3732      

/KATHERINE M MORAN/Primary Examiner, Art Unit 3732